DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 13: Claim 13 is rejected for failing to comply with the written description requirement because there is no written support in the original disclosure for the exclusion of a cured epoxy resin having at least two types of aliphatic polyepoxides.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-2, 4-5, 7, 10, & 19-28 are rejected under 35 U.S.C. 103 as being unpatentable over Kishikawa et al. (US PG Pub 2014/0295175; hereafter ‘175).
Claim 1: ‘175 is directed towards a method of forming a reflective article (title & ¶ 16) comprising: 
applying an anti-fogging composition to a major surface of the reflective substrate (title & abstract), the anti-fog composition comprising an anti-fog agent and a liquid carrier (¶s 22-162) and a solid’s content of between 16.7-50 wt. % based on the total weight of the anti-fog composition (¶ 78)
heating the reflective substrate to a temperature of 50-90 ºC for a drying period (i.e. 122º F to 194ºF, ¶ 197); and 
wherein the liquid carrier comprises a hydroxyl-containing component (the solvent can be an alcohol, ¶s 75-77 & 97), and
wherein the solvent is present in an amount of 50-83.3 wt.% based on the total weight of the anti-fog composition (¶ 78).
The solvent can be a mixture of alcohols (¶s 75-77 & 97) in which diacetone alcohol is disclosed in combination with a secondary alcohol (see the teachings of ¶s 75-77 & 97 which discloses that the main solvent can be diacetone alcohol).
It would have been obvious to one of ordinary skill in the art at the time of filing to use diacetone alcohol as a component of the solvent with a secondary hydroxyl solvent because a prior art’s disclosure of possible combinations renders all combinations 
Although the taught range of 16.7-50 wt. % is not explicitly the claimed range of 9.5-31.5 wt.% (based on the term “about” as defined at ¶ 16, Specification), it does overlap the claimed range.  Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated a value within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
‘175 does not teach the concentration of the diacetone alcohol in the mixture of hydroxyl-containing component.
However, it would have been obvious to one of ordinary skill in the art at the time of filing to use the claimed ratio of solvents because generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05(II)(A).
Claim 2: The anti-fog agent is a polysiloxane (the anti-fog layer can contain silica sols which are polysiloxanes; ¶s 94 & 97).
Claim 4: ‘175 does not teach the claimed drying temperatures.

Claim 5: The solvent can be methanol (¶s 75 & 97).
Claim 7: The solvent can be a combination of alcohols (¶s 75-77 & 97) and ethanol and diacetone alcohol are taught (see the teachings of ¶s 75-77 & 97 which discloses that the main solvent can be diacetone alcohol and the secondary solvent can be ethanol).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the combination of ethanol and diacetone alcohol as the specific combination because a prior art’s disclosure of possible combinations renders all combinations obvious (See Merck & Co. v. Biocraft Laboratories Inc., 874 F.2d 804, 807 (Fed. Cir. 1989) (holding that the prior art’s disclosure of over 1200 possible combinations rendered all possible formulations obvious)).
‘175 does not teach a ratio of the solvents.
However, it would have been obvious to one of ordinary skill in the art at the time of filing to use the claimed ratio of solvents because generally, differences in concentration or temperature will not support the patentability of subject matter 
Claim 10: ‘175 teaches that the hydroxyl-containing component is present in a range of 50-83.3 wt.% based on the total weight of the anti-fog composition (¶ 78).
Although the taught range of 50-83.3 wt. % is not explicitly the claimed range of 57-84 wt.% (based on the term “about” as defined at ¶ 16, Specification), it does overlap the claimed range.  Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated a value within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Claim 19: ‘175 is directed towards a method of forming a reflective article (title & ¶ 16) comprising: 
spray (¶ 192) applying an anti-fogging composition to a major surface of the reflective substrate (title & abstract), the anti-fog composition comprising an anti-fog agent, silica, and a liquid carrier (¶s 22-162); and
heating the reflective substrate to a temperature of 50-90 ºC to evaporate the solvent (¶ 197); 

wherein the hydroxyl-containing component is present in an amount of 50-83.3 wt.% based on the total weight of the anti-fog composition (¶ 78).
Although the taught range of 50-83.3 wt. % is not explicitly the claimed range of 57-84 wt.% (based on the term “about” as defined at ¶ 16, Specification), it does overlap the claimed range.  Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated a value within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the combination of methanol, ethanol, and diacetone alcohol as the specific combination because a prior art’s disclosure of possible combinations renders all combinations obvious (See Merck & Co. v. Biocraft Laboratories Inc., 874 F.2d 804, 807 (Fed. Cir. 1989) (holding that the prior art’s disclosure of over 1200 possible combinations rendered all possible formulations obvious)).
Claim 20: ‘175 teaches that the ketones can be used in combination with the alcohol solvents (¶s 76 & 77).
‘175 does not teach the ratio of the hydroxyl-containing compound and ketone containing compound.

Claim 21: ‘175 teaches that water can be a cosolvent (¶s 75-77).
‘175 does not teach a concentration of the cosolvents.
However, it would have been obvious to one of ordinary skill in the art at the time of filing to use the claimed ratio of solvents because generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05(II)(A).
Claim 22: ‘175 does not teach a concentration of the cosolvents.
However, it would have been obvious to one of ordinary skill in the art at the time of filing to use the claimed ratio of solvents because generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or 
Claim 23: ‘175 teaches that the ketones can be used in combination with the alcohol solvents (¶s 76 & 77).The ketone-containing component can be 1-methoxy-2-propanol (1-methoxy-2-propanol is the same as propylene glycol methyl ether (¶ 76).
Claim 24: ‘175 teaches that the ketones can be used in combination with the alcohol solvents (¶s 76 & 77). The ketone-containing component can be 1-methoxy-2-propanol (1-methoxy-2-propanol is the same as propylene glycol methyl ether (¶ 76).
‘175 does not teach a concentration of the cosolvents.
However, it would have been obvious to one of ordinary skill in the art at the time of filing to use the claimed ratio of solvents because generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05(II)(A).
Claim 25: The anti-fog composition comprises a polysiloxane (¶ 134).
Claim 26: The reflective substrate is heated to a temperature of 50-90 ºC for a drying period (i.e. 122º F to 194ºF, ¶ 197).
Claim 27: The major surface of the reflective substrate comprises inorganic glass (¶ 16).
Claim 28: The anti-fog composition has a solid’s content of between 16.7-50 wt. % based on the total weight of the anti-fog composition (¶ 78).
Although the taught range of 16.7-50 wt. % is not explicitly the claimed range of 9.5-31.5 wt.% (based on the term “about” as defined at ¶ 16, Specification), it does overlap the claimed range.  Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated a value within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over ‘175 as applied above, and further in view of Satoh et al. (US PG Pub 2018/0298258; hereafter ‘258).
Claim 9: ‘175 does not teach a ratio of the solvents.
However, it would have been obvious to one of ordinary skill in the art at the time of filing to use the claimed ratio of solvents because generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05(II)(A).

‘175 does not teach that the co-solvent can be toluene.
However, ‘258, which is also directed towards anti-fogging (title) discloses that organo sols of silica can be formed with toluene as the solvent (see ¶ 106).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of ‘258 into the process of ‘175 such that the solvent of the organo sol is toluene because as taught by ‘258, toluene is an art recognized solvent for organo sols for anti-fogging compositions and thus would have predictably been suitable for the composition of ‘175.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over ‘175 as applied above, and further in view of Hynes et al. (US Patent 6,068,202; hereafter ‘202).
Claim 17: ‘175 teaches that the layers can be formed by spray coating (¶ 192).
‘175 does not teach details for spray coating.
However, ‘202, which is directed towards a spraying apparatus (title) for applying coatings (col. 1, lines 1-10) discloses spray coating with an atomizing air pressure of 0-35 psi (col. 6, lines 10-16).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the spraying apparatus of ‘202 during the process of ‘175 such that the spraying coating is performed with an atomizing air pressure of 0-35 psi because the apparatus and spraying process of ‘202 is an art recognized spray coating apparatus/process and would have predictably been suitable for the spray coating process of ‘175.
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Response to Arguments
Applicant's arguments filed 1/20/21 have been fully considered but they are not persuasive. 
In regards to applicant’s argument that the invention differs from the ‘175 reference because it does not require the two polyepoxides selected from aliphatic polyepoxides and thus ‘175 does not render the instant claims obvious; this argument is not found convincing because claims 1, 2, 4-5, 7, 9-10, 17, & 19-28 do not exclude the component and are comprising claims and thus the presence of extra components do not bear on the obviousness rejection unless there is a showing that the instant claims produce a different or unexpected result. Applicant is advised that the disclosure in Table 2 is insufficient as a showing of unexpected evidence because Table 2 is not fully commensurate with the scope of the claims nor are the argued differences (scratch resistance, pinholes, and streaking) been demonstrated or claimed (the absence of a disclosure regarding scratch resistance, pinholes, and streaking is not evidence that the features are not present and applicant has not provided comparison results to show unexpected results). The examiner asserts that the arguments of counsel cannot take 
In regards to applicant’s that ‘175 does not provide a concentration of diacetone alcohol; applicant has not provided evidence that the claimed concentration is critical and provides unexpected results. The examiner asserts that the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). MPEP 2145(I).
In regards to applicant’s argument that the silica sol of ‘175 does not read on a polysiloxane; the Office does not find this argument convincing because as evidenced by Soogard (Soogard et al. Nano Convergence (2018) 5:6; hereafter Soogard), a silica sol which is a suspension of silica nanoparticles has the chemical formula of SiO2 in which the Si-atoms are connected by siloxane bonds (Si-O-Si) which form an amorphous network and thus it is apparent that a silica sol is a polysiloxane as presented in the prior action (see §2, ¶1, pg 3, Soogard). The examiner asserts that the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). MPEP 2145(I).
In regards to applicant’s argument that ‘175 teaches away from using ketones; this argument is not found convincing because ‘175 discloses ketones as a possible cosolvent.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M MELLOTT whose telephone number is (571)270-3593.  The examiner can normally be reached on 8:30AM-4:30PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James M Mellott/           Primary Examiner, Art Unit 1712